Exhibit 10.1

IOFP GES 1 CONTRACT 10 COOE 18PANO AMENDMENT OF SOLICITATION/MODIFICATION OF
CONTRACT IPA OPAL I National Acquisition Center lst Avenue, One Block North of
Cermak VA797P-16-C-0035 11.THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
0The above numbered solicitationIs amended as set forth in Item 14. The hour and
date specified for receipt of Offers 0Is extended, 0is not extended. Offers must
acknowledge receipt of this amendment prior to the hour and date specifiedIn the
solicitation or as amended,by one of the followng methods: (a) By completing
Items 8 and 15, and retumlng copies of the amendment;(b) By acknowledging
receipt of this amendment on each copy of the offer submitted;or (c) By separate
letter or electronic communication wl'lich includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted,such change may be
made by letter or electronic communication,provided each letter or electronic
communicationmakes reference to the solicitation and this amendment, and Is
received prior to the opening hour and date specified. 12. ACCOUNTING AND
APPROPRIATION Do\To\ (IIn>qUired) 13.THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACTS/ORDERS, IT MODIFIES THE CONTRACT/ORDER NO.AS DESCRIBED IN ITEM 14. SET
FORTHINITEM 14,1'\JRSUANT TO TIEAUTHORITY OF FAR 43.103(b). is not. 0Is required
to sign this document and retum E.IMPORTANT: Contractor copies to the Issuing
office. 14.DESCRIPTION OF o\MENOMENTIMOOIFIC,t,TION (Organized by UCF tOC1iOn
'-dilgt,lndudng oaldtalilnla>nlrld tubjed mauer""'ere feulble) EXERCISE 2ND
OPTION YEAR This modification is issued to exercise the 2nd option year for
Hetoprolol Succinate Tablets, SA, Contract VA797P-16-C-0035 for the period April
29, 2018 through April 28, 2019. Please note that prices are changed for 2 line
items. Specific product and prices details are available on Page 2 herein. All
other terms and conditions remain unchanged and in full force and effect.
1SA.N,t,ME AND TinE OF SIGNER (Type Q( pllnl) 16A.NAME AND TITLE OF CONTRACTING
OFFICER Adrienne A.Albachiara, Contracting Officer 168. UNITED STATES OF
o\MfRICA ADRIENNE A. (Type or print) Diglllll)l•lonod b' 16C. 01\TE SIGNED
ADiaENNEA. ALBACHIARA ALIACHIARA zn z• BY 4/3/2018 (Signelllre ol pe110n
aut>oriud ID algn) (51gnelllreol29'9"4!8011lcor) -:; Dii.v4.0114.1d PREVIOUS
eDITION NOT USABLE STANOARD FORM 30 (REV 1112016) Prncrtbed by GSo\ FAR (48 CFR)
53243 A.THIS CHANORDeR IS ISSUED PURSUo\NT TO.(Spedly eu1horily) THE CHANGeS SET
FORTHIN rrEM14 ARE MADE INTHE CONTRACT ORDER NO.INrrEM 10.\. e.THE ABOVE
NUMBERED CQNT'RACTIOROER IS MOOIFED TOREFlECT TIE AOIMNISTRATIVE CHANGES(tudl a
c:Nnges paying olficot.-cllle.etc.) C.THIS SUPPI.Et.ENTAL AGREEMENT IS ENTERED
INTOPURSUANT TO AUTHORITY OF X 0.OTHER (Spedfyl'j!>e of modlllcallan and e.-nty)
FAR 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT
2.AMENOM!NTMOOIFICATONNUIAIER P00005 3.EFFECTIVE DATE 04-29-2018
4.RfOUISITIOIWIJRCHASE REQ.NUMBER S.PROJECT NUMBER (rOllllflcable) 1
6.1SSUED!IYCODE 7 ADMINISTERED !IY (If -llan nom6)CODE I Department of Veterans
Affairs Building 37 Hines IL 60141 8.NAMe AND ADDRESS OF COPm!ACTOR(Number
stnoeal >unty,Slale end ZIP Code) - ARALEZ PHARMACEUTICALS US INC. 555 E
LANCASTER AVE STE 540 RADNOR PA 19087 (X) 9A. AMeNDMENT Of SOLICITATION NUMBER
Ill.DATED (SEE IT!Iot 11) X 10A.Iot001FICATIONOf CONTRACT/ORDER NUUIIER
108.DATED (SEE ITEM 13) 02-11-2016 CODE7KH89 FACl.ITY CODE Tom Tobin, Sr.
Director, Pricing & Contracting /s/ Tom Tobin ###### ######

[g96381ksi001.gif]

 


Continuation Page of SF 30 Contract Number VA797P-16-C-0035 Modification POOOOS
Aralez Pharmaceuticals US,Inc. Page 2 of2 Page 2 of2 OLD NDC# NEWNDC#
DESCRIPTION & STRENGTH Old Awarded Price New Awarded Price 00186-1092-05
70347-01-0002 MetoprololSuccinate 100MG Tab,SA $23.52 $23.52 00186-1088-05
70347-00-2502 MetoprololSuccinate 25MG Tab,SA $10.58 $10.58 00186-1090-05
70347-00-5002 MetoprololSuccinate 50MG Tab,SA $14.91 $14.91 00186-1092-35
70347-01-0003 MetoprololSuccinate 100MG Tab,SA $235.20 $235.20 00186-1094-05
70347-02-0002 MetoprololSuccinate 200MG Tab,SA $61.20 $53.86 00186-1094-35
70347-02-0003 MetoprololSuccinate 200MG Tab,SA $612.00 $538.56 00186-1088-35
70347-00-2503 MetoprololSuccinate 25MG Tab,SA $105.80 $105.80 00186-1090-35
70347-00-5003 MetoprololSuccinate 50MG Tab,SA $149.10 $149.10

[g96381ksi002.gif]

 